UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 17-2281


In re: MATTHEW J. MEDLIN,

                    Petitioner.



                         On Petition for Writ of Habeas Corpus.


Submitted: December 19, 2017                                Decided: December 21, 2017


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Matthew J. Medlin, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Matthew J. Medlin has filed an original petition for a writ of habeas corpus,

seeking release from jail and dismissal of an indictment issued in Wake County, North

Carolina. We ordinarily decline to entertain original habeas corpus petitions under 28

U.S.C. § 2241 (2012), and this case presents no reason to depart from this practice.

Because Medlin appears to be awaiting trial in Wake County and has failed to exhaust the

remedies available in the North Carolina courts, we conclude that the interests of justice

would not be served by transferring this case to the district court.      See 28 U.S.C.

§ 2241(b); 28 U.S.C. § 1631 (2012). Accordingly, we deny leave to proceed in forma

pauperis, deny Medlin’s motion for an emergency hearing, and dismiss the petition. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                 PETITION DISMISSED




                                            2